Ellison, J.
This is an action by plaintiff to recover damages for loss of service and companionship, as well as for the expenses incurred, resulting from an injury to his wife on one of defendant’s sidewalks. The principal portion of the petition is as follows : “That, between Seventh and Eighth streets aforesaid, between lots 7 and 8, in block 54, of said city, upon the north side of Park avenue aforesaid, the defendant, on the second day of December, 1885, and for a long time prior thereto, unmindful of its duty to the public aforesaid, wrongfully, carelessly, and negligently permitted said sidewalk to become and remain out of repair, in such a manner as to become unsafe and dangerous to foot-travelers using said street; that, at the place and at the time last aforesaid, a plank or board on said sidewalk was loose, broken, and too short, by reason of which said sidewalk was dangerous and unsafe for foot-travelers thereon ; that, on or about December 2, 1885, the said Sarah Mann, wife of plaintiff, while traveling along said sidewalk at the place where said plank or board was loose, broken, etc., as aforesaid, without any knowledge upon her part of its loose, broken, unsafe, and dangerous condition aforesaid, and without fault upon her part, while walking along and upon said sidewalk, stepped upon said loose board or plank herself, or the same was stepped upon by one of her companions, by reason of which it became misplaced, threw down and injured the said Sarah Mann, the wife of plaintiff, bruised, wounded, and injured her in her left knee, upon the left side of *502the abdomen, as well as other portions of her body; that the said Sarah Mann'has since the injury aforesaid, and by reason thereof, been under the necessary care and treatment of a physician, unable to attend to her ordinary household and domestic duties, and has been, since the date of said injury as aforesaid, and is now, a constant care to plaintiff. The plaintiff complains that, by reason of the premises, he has been deprived of the help and labor of his said wife, Sarah Mann; has lost her companionship to a great degree ; has been put to large expense in consequence thereof ; has expended and become responsible for doctor’s bills, medicines, hired help and care, for his said wife, Sarah Mann, and also has spent a large portion of his time since said date in waiting upon and taking care of his said wife on account of said injuries, by reason of all of which he has been damaged in the sum of five thousand dollars, for which judgment is asked, together with the costs of this suit.’*
The evidence for plaintiff tended to support the allegations of the petition, and, if believed by the jury, tended to make out an injury of an aggravated and permanent character. There was a verdict for plaintiff for fifteen hundred dollars, and defendant appeals. Several instructions were given for either party; three of those given for plaintiff were all that were excepted to by defendant. All asked were given for defendant but three, and to the refusal of these, exceptions were taken.
It appears that plaintiff’s wife had, before this trial, instituted suit against defendant for the same injury, being joined nominally therein by plaintiff, in which action she recovered judgment against defendant. That action was no bar to this, but defendant contends that all matters complained of and for which judgment is asked in this case, were actually litigated and adjudicated in that case. And for the purpose of proving this, defendant offered in evidence the record of that case, including the petition, answer, and instructions. The court excluded it. Passing by the question whether this case is to be affected, though improper matter was adjudicated in the *503former case in which the sole plaintiff here was formally joined as a nominal plaintiff there, the record was yet properly excluded, as it does not show any matter for which recovery is sought here was litigated in that case. That case was for damages resulting properly to the wife and did not include, at least it does not so appear, loss, expenses, or companionship to this plaintiff, which is the sole object of the present case. The petition and instructions in each case show this. It is true that evidence was received in this case to show the nature and character of Mrs. Mann’s injury, but this was for the purpose of showing the extent of plaintiff’s loss. If the injury was trivial, plaintiff’s loss and expense wóuld not be so great as if it was serious. In a case of this kind, while the trial court should be exceedingly careful not to confound the wife’s action with the husband’s, yet we must have in mind, in passing on objections of the character urged here, the object of the testimony. In such cases the jury should be plainly instructed as to what they should consider in estimating the damages. The court gave for plaintiff on this subject an instruction properly limiting the damages, and also gave one, at defendant’s instance, in substantial accord with plaintiff’s. The parties seem not to have disagreed on what were proper matters of damage. The jury could not have been misled in view of these instructions.
The instructions ref used for defendant were properly refused. The court would not have been justified in instructing the jury that there was no evidence of the accident causing a fracture of the "ilium or pelvic bone.” There was evidence showing such fracture and that it did not exist before the accident. Though such fracture was possibly not discovered by the physician who attended her at the time of the accident, yet there was evidence showing it might have existed and not been discovered for reasons stated by the witnesses. Instruction number nine was covered by instructions which were given.
*504It is insisted that the verdict is excessive, and in aid of the assertion we are cited to the fact that the verdict in Mrs. Mann’s case was only two hundred and fifty dollars, while in this it is fifteen hundred dollars. We are not at liberty to consider the propriety of the verdict in her case. That different juries will vary greatly in their estimate of unliquidated damages, is well understood. This results partly from the nature of the human mind and partly from the difference in the surroundings or circumstances of the case. We can only consider the verdict in this case, and while it is large, it does not appear to be of that character as to justify us in saying it has been rendered in passion or corruption.
The objection, that evidence was admitted of injuries not covered by the petition, was not well taken. There was no motion asking that the petition be made more specific.
We have given careful consideration to the comprehensive brief submitted by defendant, but are of the opinion that, under the legal rules and principles applicable to this case, we cannot interfere with the judgment, and it is, therefore, with the concurrence of the other judges, affirmed.